IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 410 EAL 2020
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
WILLIAM STANCIL,                             :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2021, the Petition for Allowance of Appeal is

DENIED. Application to Withdraw as Counsel is DENIED as moot.